1

2

3

4

5

6

7                      UNITED STATES DISTRICT COURT

8                     EASTERN DISTRICT OF CALIFORNIA

9                              ----oo0oo----

10

11   LILIANA HERNANDEZ, MIRANDA             No. 2:18-cv-2419 WBS EFB
     ALEXANDER, NATASHA JOFFE, MARIA
12   ISABEL HOLTROP, MARCO FEKRAT,
     EMIN GHARIBIAN, ROHIT SHARMA,
13   HECTOR ARROYO, and TIMOTHY             ORDER
     PORTER, on behalf of themselves
14   and others similarly situated,

15               Plaintiffs,

16       v.

17   AFSCME CALIFORNIA; AMERICAN
     FEDERATION OF STATE, COUNTY, AND
18   MUNICIPAL EMPLOYEES; AFSCME
     LOCAL 3299, AFSCME LOCAL 2620,
19   and AFSCME LOCAL 3634, as
     individual defendants and as
20   representatives of the class of
     all chapters and affiliates of
21   the American Federation of
     State, County, and Municipal
22   Employees; XAVIER BECERRA, in
     his official capacity as
23   Attorney General of the State of
     California; ADRIA JENKINS-JONES,
24   in her official capacity as
     Acting Director of the
25   California Department of Human
     Resources; RALPH DIAZ, in his
26   official capacity as Acting
     Secretary of the California
27   Department of Corrections and
     Rehabilitation; BETTY YEE, in
28   her official capacity as State
                                        1
1    Controller of California; PUBLIC
     TRANSPORTATION SERVICES
2    CORPORATION; LOS ANGELES COUNTY
     METROPOLITAN TRANSPORTATION
3    AUTHORITY,

4                 Defendants.

5

6                                 ----oo0oo----

7              Pursuant to the discussion with the parties at the
8    status conference held on July 8, 2019, a hearing is set on
9    defendants’ motion for summary judgment for November 18, 2019, at
10   1:30 p.m. in Courtroom 5.     The motion and supporting documents
11   shall be filed by September 27, 2019.     Plaintiffs’ opposition
12   shall be filed by October 28, 2019, and any reply briefs shall be
13   filed by November 4, 2019.
14             The motion shall address the following issues: (1) the
15   constitutionality of sections 1152, 1153, 1157.12(b), and other
16   related provisions of the California Government Code that prevent
17   public employees or public employers from halting payroll
18   deduction of union fees from an employee’s wages unless and until
19   the union instructs the employer to do; (2) the validity of
20   plaintiffs’ union membership agreements in light of Janus v.
21   American Federation of State, County, & Municipal Employees, 138
22   S. Ct. 2448 (2018); and (3) the union defendants’ status as state
23   actors for the purposes of 42 U.S.C. § 1983.
24             After a decision on the motion for summary judgment,
25   the court will set a further scheduling conference in this case.
26             IT IS SO ORDERED.
27   Dated:   July 9, 2019
28
                                        2
